Citation Nr: 1513578	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-30 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to December 31, 2004, and in excess of 50 percent from December 31, 2004, to April 28, 2010, for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from September 1998 to February 1999, from January 2000 to July 2000, and from October 2003 to December 2004.  He also had uncharacterized military service from July 1997 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the VA Regional Office (RO) in Portland, Oregon which granted service connection and assigned an initial 30 percent rating for PTSD, effective May 17, 2007.  The Veteran's appeal is currently within the jurisdiction of the RO in Phoenix, Arizona.  

In a May 2010 rating decision, the RO granted a temporary total evaluation under 38 C.F.R. § 4.29 (2014) for hospitalization for the Veteran's service-connected PTSD, effective from October 3, 2008 through November 30, 2008.  The RO also assigned a 70 percent rating effective April 28, 2010.

A rating decision of August 2011 granted service connection for depressive, disorder, including major depressive disorder, effective September 25, 2001, with a 30 percent rating.  This rating decision continued to characterize the Veteran's psychiatric disability as PTSD with major depressive disorder and assigned an earlier effective date for such disability from September 25, 2001.  

A January 2014 Board decision in denied rating in excess of 30 percent prior to December 31, 2004; granted a 50 percent rating from December 31, 2004, to April 28, 2010; and denied a rating in excess of 70 percent from April 28, 2010.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied an initial rating in excess of 30 percent prior to December 31, 2004, as well as only awarding a 50 percent rating from December 31, 2004, to April 28, 2010.  In an Order dated in August 2014, the Court granted a Joint Motion for Remand (JMR), which was incorporated by reference, to vacate the Board's decision only as to the denial of a rating in excess of 30 percent prior to December 31, 2004, and in not awarding a rating in excess of 50 percent from December 31, 2004, to April 28, 2010.  The JMR specifically indicates that the Veteran abandoned his appeal of the denial of a rating in excess of 70 percent from April 28, 2010.

In light of the Veteran not appealing the rating assigned from April 28, 2010, the Board has framed the issue as set forth on the first page.


FINDING OF FACT

Since the award of service connection, the PTSD with major depressive disorder results in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; depressed mood; suspiciousness; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for PTSD with major depressive disorder have been met since the award of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Codes (DCs) 9411, 9434 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claim.  Pertinent VA examinations were obtained in November 2007 and April 2010.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's service-connected PTSD with major depressive disorder is rated as 30 percent disabling prior to December 31, 2004; as 50 percent disabling from December 31, 2004, to April 28, 2010; and as 70 percent disabling from April 28, 2010, under 38 C.F.R. § 4.130, DCs 9434-9411, which evaluates impairment from major depressive disorder and PTSD.  As discussed in the Introduction, the Veteran did not appeal that portion of the Board's January 2014 decision denying a rating in excess of 70 percent from April 28, 2010.  Consequently, this analysis will focus on the rating periods prior to that date.

Pursuant to DCs 9434-9411, a 30 percent rating is warranted if the evidence establishes there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DCs 9434-9411.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118  . 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

A January 2002 report of medical history shows that the Veteran experienced depression due to a skin rash.  A February 2004 record reveals that the Veteran had problems with depression.  A November 2004 post deployment health assessment indicated that the Veteran had been somewhat affected by having little interest or pleasure in doing things, and was feeling down, depressed or hopeless, but was not suicidal.   He reported that over the past month, he had experienced nightmares and had recurring thoughts, of upsetting in-service events, but was not constantly on guard, watchful or easily startled, nor felt numb or detached from others, activities, or his surroundings.  The Veteran reported that he did not have serious conflicts with others, or have thoughts or concerns of hurting others or losing control with anyone.  A December 2004 record reveals that the Veteran had anxiety and depression.  

Post-service VA treatment records dated in September 2005 show that the Veteran reported feeling anxious on a daily basis and that depression typically followed anxiety.  The Veteran stated that he isolated increasingly due to anxiety.  He reported that he suffered from nightmares three to four times weekly; poor energy; poor motivation; and difficulty concentrating.  He reported having a hard time keeping a job or being productive.  He reported having difficulty functioning in relationships and that he "just cannot deal with relationships."  The Veteran was noted to have significant impairment in his ability to function.  He reported being too anxious to go to work or to even call his boss about not going to work.  The Veteran indicated that he would not show up for job interviews due to his level of anxiety.  He reported being hypervigilant but did not view it as overreacting.  He also reported that his long-term memory was somewhat impaired.  His GAF scores were 50 and 60.  Mental status examinations during September 2005 indicate that he was alert and oriented to person, place, and time.  He was well groomed, calm and cooperative.  Mild anxiety was noted and he was dysphoric and had a flattened affect.  He had limited motivation and energy.  There was no suicidal or homicidal ideation.

A March 2007 record reveals that the Veteran was in a current two year relationship.  He reported that he had been experiencing difficulty keeping a job due to anxiety.  He reported an inability to focus; difficulty sleeping; a decreased interest or pleasure in activities; seeing things in his head sometimes; fair concentration; and not having a good memory in general.  Examination revealed that he was alert and fully oriented to person, place and time; was casually dressed and adequately groomed; and was pleasant and cooperative.  He was soft spoken with speech of normal rate and rhythm.  Mood was dysphoric with underlying anxiety; affect was congruent and flat; he had depression and anxiety; thought process was logical and goal oriented; he denied auditory, visual or tactile hallucinations, but reported past psychotic symptoms; and there were no apparent delusions or paranoia.  Long and short term memory appeared generally intact, but the Veteran reported it as clearly impaired.  Cognitive functioning, attention and concentration were fair.  The Veteran was not currently suicidal, homicidal or experiencing violent thoughts.  Insight and judgment were intact.  He reported increased difficulty coping with daily stressors and work.  A GAF score of 55 was assigned.  

Treatment records from May through August 2007 indicate that the Veteran was irritable, depressed, experienced racing thoughts and difficulty in focusing, as well as verbal outbursts.  He denied violence.  A June 2007 STR from his National Guard service shows that he reported constant fatigue and depression.  An August 2007 record shows that the Veteran's judgment was good; he was oriented and alert; mood was mildly dysphoric; affect was normal range and congruent; speech was normal, fluent and spontaneous; thinking was organized and goal-directed; and he was not suicidal or homicidal.  The Veteran had received a second DUI.  

The Veteran was afforded a VA examination in November 2007.  He reported that he was no longer having nightmares.  He denied flashbacks but did have intrusive distressing thoughts on a daily basis concerning his Iraq experience.  He reported that he found it difficult to connect emotionally to others.  The Veteran had attempted to live with a girlfriend, but found his irritability and anger overwhelming to the point where he was unable to remain in that living situation.  He believed that anger and concentration and tiredness also caused him to lose several jobs.  He described irritability and anger with verbal outbursts.  The Veteran was hypervigilant, and needed to have his back to the wall and sit in a corner at restaurants, and not be seated at the middle table.  He also had difficulty with crowds in various locations.  The Veteran reported that he avoided conversation, thoughts, and feelings about his military service.  He reported panic attacks, and panic attack symptoms.  He reported intermittent episodes of overwhelming sadness and tearfulness with survivor guilt.  The Veteran was unable to maintain employment for longer than three months.  The Veteran discussed being fired from four separate jobs, related to his difficulties with sleep, concentration, memory, and focus; irritability and anger with an irate customer; and not reporting for work, again due to sleep, concentration, and focus difficulties. 

Examination revealed that hygiene was clean and grooming was neat.  The Veteran was alert and oriented to person, place, and time.  He maintained eye contact and was cooperative.  His affect was full range and appropriate for the content discussed.  Mood was reported as depressed, but trying to keep it controlled.  His speech was of normal rate, rhythm, tone, and volume.  Associations were logical and his stream of thought was unremarkable for being tangential or circumstantial.  Thought content was negative for suicidal or homicidal ideation.  He denied psychotic symptoms of hallucinations, ideas of reference, or thought control, and was not paranoid.  Concentration and memory were grossly intact.  The examiner noted that as far as concentration and memory, the Veteran had passed the postal examination and obtained his hair cutting license.  His insight and judgment were good, and he was not considered a danger to himself or others.  He was assigned a GAF of 55.  The examiner opined that the Veteran's symptoms were moderate in degree, and had been improving over the past two years, but he was still affected by the symptoms discussed above.  The examiner noted that the Veteran appeared to have the social support and network of family and friends.

A December 2007 record reveals that the Veteran had a lot of anxiety.  A January 2008 record indicates that the Veteran did not have suicidal or homicidal ideation, though he has fantasized about shooting people who angered him.  It was advised that the Veteran's relative remove a firearm from the Veteran's home.  VA treatment records from 2008 indicate that the Veteran attended anxiety management classes.  A March 2008 record reveals that the Veteran's mood was euthymic and affect was constricted range with mildly blunted quality.  The Veteran was wearing a clean, wrinkled shirt.  His speech was circumstantial and verbose with rapid speech.  Content of conversation had a lot of somatic focus.  He was notably anxious with no current suicide ideation and no auditory hallucinations.  A GAF score of 52 was assigned.  

The Veteran was admitted to the hospital from October 2008 to November 2008 for PTSD, alcohol abuse and panic disorder without agoraphobia.  An October 2008 psychological examination while he was in the hospital indicated that the Veteran had been asked to move out by his girlfriend because of anger problems related to his PTSD.  He reported alcohol problems on nine days during the previous month, and reported being bothered slightly by alcohol problems and considerably bothered by drug problems during that time period.  He also indicated that he had significant periods in the past 30 days in which he was unable to get along with anyone. The Veteran reported psychological and emotional problems during the past 30 days. An October 2008 hospital admission history and physical note also indicated he did not feel as happy as he used to, and was short and irritable.   He participated in a substance abuse therapy program in October 2008 and November 2008.

The Veteran was also hospitalized for alcohol dependence, cannabis abuse, and PTSD from January to February 2009.  A January 2009 record shows that the Veteran was recently in jail after getting into a fight.  He reported panic attacks three to five times a day and symptoms of agoraphobia.  A GAF score of 35 was assigned.  His February 2009 discharge summary indicated that he was experiencing nightmares three to four times per month, and had only three hours of restful sleep nightly.  He avoided highly populated areas; locations that he felt might be high terrorist targets.  The Veteran was experiencing panic attacks three to five times per day, feeling like his heart rate increased with chest pain, hyperventilation, feeling shaky and as though there was impending doom.  He had difficulty being by himself.  However, he was alert and oriented at his mental status examination at discharge, was cooperative with the examiner, and had a good/full range of mood/affect.  His speech was of normal rate, rhythm, and tone, and his thought was linear and logical with no evidence of flight of ideas, tangentially or circumstantiality.  He denied any suicidal or homicidal ideation, auditory or visual hallucinations, and had no signs of active delusions or paranoia.  His insight/judgment was intact and good.   

An April 2010 letter from the Veteran's mother described him as irritable, defensive, nervous, and jittery.  She reported that he was depressed and had difficulty staying focused.  She reported that he does not trust anyone; that she felt like she was walking on eggshells when she was with him; and that he "can't be in a relationship due to all the PTSD symptoms he suffers from."  The Veteran's mother explained that he "goes through periods where he will pluck out all of his eyebrows and eye lashes," and that it seemed to occur when he was anxious and nervous.  She reported that he could not hold employment.  She described the Veteran's relationship with his brother, and said that his brother described the Veteran as unpredictable, and that he could not live with the Veteran.

At an April 2010 VA examination, the Veteran reported that he was not currently in in a relationship and that he was "short" tempered in his relationship: irritable, angry, yelled, verbally violent, and abused the dog/pets.  He had one child and reported that he was verbally abusive to his child.  He stated that he was no longer the same person after deployment.  He reported that he was different: angry, irritable, slept a lot, was less loving, and had short-term memory loss.  He currently lived with his brother.  The Veteran stated that he currently has a strained relationship with his brother because he was stealing money from him.  The Veteran reported he felt like his heart has been poisoned.  He reported that he could only be with his daughter for brief periods of times as he could not stand loud noises and babies crying irritated him to the point of despondency; he did almost anything to avoid that experience.

In describing the degree and quality of social relationships, he reported that people in his life say that he "always breaks the commitment."  He reported that he broke those commitments because he avoided them in social settings.  The Veteran tended to isolate; he even isolated from his family because he felt "unhappy," felt like a "downer" and so went away from the people.  He reported wearing a disguise when he went out in public to go about unrecognized.  He reported that when he went out in public, his heart went "out of control."  He had sweaty palms, anxiety, and his heart rate increases.  He could not be around random groups, and did anything to avoid others, including not leaving the house, avoiding the phone that might offer such opportunities, and would usually not answer when people came to the door.  He reported that when unknown people come to the door, he asked them to step back at least five feet for his safety.  The Veteran reported that their presence made him feel unsafe.  In discussing activities and leisure pursuits, the Veteran stated that he used to enjoy spending time with his family and friends, but with the symptoms, he was too anxious and avoided.  He used to like meeting new people and avoided that now too.  There was no history of suicide attempts or violence/assaultiveness.  

Examination revealed that he was clean, neatly groomed, and appropriately and casually dressed.  He was restless, lethargic, fatigued and tense.  Speech was spontaneous, soft or whispered, clear, and coherent.  His attitude was cooperative, friendly, attentive, hostile, suspicious, irritable, aggressive, and guarded.  Affect was appropriate and mood was agitated, depressed, fearful, and labile.  He had attention disturbance (easily distracted).  The examiner noted that the Veteran was fully present and focused in the interview, but the Veteran stated that he suffered from attention issues.  The Veteran reported that he found many things needed to get done did not get done because he felt overwhelmed and his brain felt "tired."  He was oriented to person, time, and place.  Thought process was racing and thought content was suicidal ideation, homicidal ideation, obsessions, preoccupation with one or two topics, ruminations, and paranoid ideation.  There were no delusions.  The Veteran understood the outcome of his behavior and partially understood that he had a problem.  He had sleep impairment.  There were no hallucinations, inappropriate behavior, or obsessive/ritualistic behavior.  The Veteran interpreted proverbs appropriately.  He had panic attacks twice a month.  He had homicidal thoughts quite often but no plan to carry through on them and many thoughts of self-harm, but no intention.  Impulse control was fair.  The Veteran had an episode of violence in 2008 and was violent with the family dog.  He was able to maintain minimum personal hygiene.  

The Veteran had no problems with toileting, bathing, and engaging in sports/exercise; slight problems with self-feeding, dressing/undressing, and driving; moderate problems with grooming, and other recreational activities; and severe problems with household chores, shopping, and traveling.  The Veteran reported wearing the same clothing day after day and that friends/family had said that he had "let himself go."  Traveling was impaired because of people; when traveling, he had run-ins with authority.  The examiner noted that the Veteran had significant road rage to the extent he feared losing control.  The examiner also noted that the Veteran was alert, had a mildly depressed mood and affect, and no psychotic symptoms.  Remote, recent and immediate memory were moderately impaired.  A GAF score of 40 was assigned.  

Based on a review of the evidence, the Board concludes that a rating of 70 percent, but no higher, is warranted from the date of service connection.  In this case, the level of impairment, symptoms shown, and GAF scores throughout the Veteran's treatment records during this appeal and during the 2007 and 2010 examinations have been consistent.  Since the award of service connection, the Veteran has had difficulty maintaining employment; as noted above, he was fired from four different jobs in a row.  His examinations and treatment records fail to show that he has had social relationships outside of a failed relationship with an ex-girlfriend and his family members.  Even his relationships with his family members have been shown to be impaired, as evidenced by his mother's letter.  The effect of the Veteran's psychiatric disability on his occupational and social functioning has appeared to be consistent since the award of service connection.  In this case, the symptoms shown since the award of service connection indicate that the Veteran's PTSD with major depressive disorder results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  In light of the fact that the RO awarded a 70 percent rating based on the results of the April 2010 VA examination, considering that the impairment shown during that examination is similar to the impairment that has been shown since the award of service connection, when affording the Veteran the benefit-of-the-doubt, the Board concludes that a 70 percent rating is warranted throughout this appeal.  

However, the criteria for a 100 percent disability rating have not been met at any time during the period under consideration.  No medical professional has provided any opinion indicating that the Veteran has total occupational and social impairment.  None of his treatment records or VA examinations have shown symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Board acknowledges that the April 2010 VA examination shows that the Veteran had suicidal and homicidal ideation.  However, even with such report, the examiner did not opine that the Veteran is in a persistent danger of hurting others.  Indeed, the Veteran reported having no plan to carry through his homicidal ideation and no intention of self-harm, indicating that he was not in a persistent danger of hurting others.  In this case, none of the symptoms indicative of a 100 percent rating have been shown.  Moreover, the fact that the Veteran did not appeal the Board's denial of a rating in excess of 70 percent suggests that the Veteran himself does not believe that he has total occupational and social impairment resulting from his service-connected psychiatric disability.  

The Board acknowledges that the list of symptoms supporting a 100 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal, while the Veteran does have occupational and social impairment, total impairment has not been shown.  The Veteran has been shown to have relationships with his family, suggesting that he does not have total social impairment.  To the extent that the Veteran does have occupational impairment, he is already in receipt of a total rating based on individual employability due to service-connected disabilities (TDIU).  As such, any occupational impairment experienced by the Veteran as a result of his service-connected PTSD is already compensated for with his receipt of a TDIU.  

The Board notes that the reported GAF scores of 51 to 60 are indicative of moderate symptoms; however, the Veteran has also had GAF scores of 50 and even lower, indicative of serious symptoms, consistent with a 70 percent rating.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that a 70 percent rating, but no higher, is warranted from the date of service connection.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's PTSD with major depressive disorder symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's PTSD with major depressive disorder disability has resulted in interference with employment or activities of daily life which would warrant an increased rating beyond 70 percent for this disability.

Moreover, as the Veteran is in receipt of a TDIU, the Board need not address whether such issue has been raised by the record.


ORDER

A rating of 70 percent for PTSD is granted from the award of service connection, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


